Citation Nr: 0600343	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  05-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from January 1964 to December 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue certified to the Board-entitlement to "service 
connection for osteoarthritis of the lumbar spine"-has been 
recharacterized as set out on the first page of this 
decision.  The Board notes that the June 2004 rating decision 
and December 2004 Statement of the Case (SOC) show that the 
RO decided that new and material evidence had been associated 
with the claims file, and therefore reopened the previously 
disallowed claim, but denied the claim on the merits.  The 
Board notes that in Barnett v. Brown, 8 Vet. App. 1 (1995), 
affirmed 83 F.3d 1380 (Fed. Cir. 1996), it was determined 
that the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  Therefore, 
the Board must make its own determination as to whether new 
and material evidence has been presented to reopen the claim, 
and hence, the recharacterization of the issue as such.

The Board scheduled the veteran for a personal hearing before 
a Veterans Law Judge at the Board in Washington, D.C. for 
April 18, 2005.  The veteran failed to appear and has made no 
attempt to explain his absence or to request a rescheduling 
of the hearing.  His representative has submitted argument in 
his behalf and the Board will proceed with appellate review. 

The issue of entitlement to service connection for 
osteoarthritis of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.
FINDINGS OF FACT

1.  The veteran did not perfect an appeal of a January 1994 
rating decision of the RO that denied service connection for 
a back disorder.  

2.  Evidence associated with the claims file after the RO's 
last final denial in January 1994 is new evidence and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim 
and raises the reasonable possibility of substantiating the 
previously disallowed back claim.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for osteoarthritis 
of the lumbar spine is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in July 2003, the RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim to reopen the previously 
disallowed claim for service connection of a low back 
disorder, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The July 2003 VCAA notice advised the veteran of what 
the evidence must show to reopen the previously disallowed 
claim.  Follow-up 'duty to assist' letters were mailed to the 
veteran in August 2003 and December 2003.  The notice 
preceded the RO denial of the veteran's claim in June 2004.

The Board acknowledges that neither the July 2003 VCAA notice 
nor any subsequent 'duty to assist' letter contained a 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claim or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The RO asked the veteran for all the information and evidence 
necessary to reopen his claim-that is, evidence of the type 
that should be considered by VA in assessing his claim.  
Given the favorable outcome of this appeal at this stage, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the June 2004 
rating decision and December 2004 SOC issued by a Decision 
Review Officer, which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
December 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  The 
Board also finds that the requirements under the law as 
pertains to new and material evidence claims have been met. 

Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim was 
initiated in April 2003.  Thus, the new definition of "new 
and material evidence" discussed above is applicable to his 
claim.  

Procedural History and Evidence

A review of the claims file reveals that the veteran filed an 
original claim for service connection of a "bad back" in 
February 1973.  He failed to report for a VA examination 
scheduled in connection with this claim.  Around December 
1975, the veteran filed another claim for service connection 
of a "back injury."  In August 1976, the RO determined that 
the veteran had failed to prosecute his claim and that the 
evidence of record was insufficient for rating purposes.  In 
September 1993, the veteran filed another claim for service 
connection of a back disorder.  In a January 1994 rating 
decision, the RO denied service connection for a back 
disorder.  The RO determined that there was no evidence that 
the currently diagnosed osteoarthritis of the low back was 
incurred in or aggravated by his service, nor was it shown to 
a compensable degree within one year from the date of his 
discharge.  The RO further determined that the disorder found 
in service-spondylolysis at       L4-5-was a congenital 
defect and that there was no evidence that this congenital 
defect was permanently aggravated by the veteran's service 
given that after treatment was rendered in September 1970, 
there was no evidence of a chronic low back disorder.  

In a letter dated in February 1994, the RO advised the 
veteran of the denial of service connection.  In September 
1994, the veteran filed a Notice of Disagreement (NOD) with 
the January 1994 rating decision.  The RO issued an SOC on 
the appealed issue and sent the veteran a copy of the SOC 
under cover of letter dated in November 1994 with VA Form 9 
(Substantive Appeal), all of which were sent to the address 
the veteran provided in the NOD (755 Grand Blanc Road, 
Apartment 1012, Grand Blanc, Michigan, 48439).  Just prior to 
the issuance of the SOC, however, it appears that the veteran 
filed another claim for additional disorders in October 1994, 
at which time he provided a different address of record (350 
Orchard, Apt. B9, Grand Blanc, Michigan, 48439).  The claims 
file shows that the notice, SOC, and VA Form 9 were not 
returned to the Board as undeliverable to the Grand Blanc 
Road address.  [Incidentally, the rating decision and notice 
issued in connection with the new claims the veteran raised 
in October 1994, which were sent to the Orchard address in 
May 1995, were returned to the RO with the Post Office 
notation that the veteran had moved and left no forwarding 
address].  As there is no indication that the veteran did not 
receive a copy of the notice, SOC, and VA Form 9, the Board 
presumes that the veteran received these documents.  The 
veteran did not file a Substantive Appeal.  Consequently, as 
the veteran did not perfect an appeal on the back issue, the 
January 1994 rating decision became final in February 1995.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993).  

In February 1996, the veteran submitted a statement in which 
he maintained that an October 1995 rating decision failed to 
include the back claim.  In correspondence dated in April 
1996, the RO advised the veteran that he would need to submit 
new and material evidence to reopen the previously denied 
back claim.  There was no further communication from the 
veteran on this issue until April 2003, at which time the 
veteran filed the instant claim.  

Evidence associated with the claims file prior to the RO's 
last final denial in January 1994 follows.  

A DD Form 214 showed that the veteran was awarded the Armed 
Forces Expeditionary Medal for service in Korea and that he 
received the Vietnam Service Medal and Vietnam Campaign Medal 
for service in the Republic of Vietnam from July 29, 1967 to 
July 26, 1968.  The civilian occupation related to the 
veteran's military occupational specialty was noted as a 
heavy truck driver. 

The service medical records showed that the veteran's spine 
was clinically evaluated as normal at the enlistment 
examination conducted in January 1964. 
A January 1970 physical profile record showed that the 
veteran was placed on temporary duty for spondylosis at L3-
L4.  A September 1970 record noted that the veteran sustained 
a back injury that resulted in severe tenderness over the 
back area.  A September 1970 radiograph report noted that x-
rays of the left posterior ribs revealed no fracture.  In 
connection with complaints of constant pain in the lower back 
region, another September 1970 radiograph noted that x-rays 
of the lumbar spine revealed an osseous abnormality of L4-5.  
It was noted that a more accurate diagnosis was not possible 
because of a "poor radiographic technique."  A September 
1970 consultation sheet showed that the veteran was referred 
to the orthopedic clinic for complaints of chronic low back 
problems of many years duration with the present episode 
lasting nine months.  After an examination, the consultant 
provided a diagnosis of low back pain secondary to x-ray 
findings of L4-5 spondylolysis and sacralization of L5.  [The 
September 1970 records noted that some of the veteran's 
records had been lost and that the veteran had contended that 
he was assigned a permanent profile for his spondylolysis.]  
An October 1970 physical profile record showed that the 
veteran was placed on temporary duty for low back pain 
secondary to right L4-5 spondylolysis and sacralization of 
L5.  The November 1971 separation examination report showed 
the veteran's spine was clinically evaluated as normal.  The 
Report of Medical History noted no relevant complaints.  

In the veteran's original February 1973 claim, he maintained 
that he first noticed his back problems in Korea in 1965, 
when he had difficulty lifting heavy weight.  He indicated 
that he was treated at the Army Hospital in Korea in May 1965 
and at the Mardigan Hospital in Fort Lewis in June 1966. 

In the veteran's December 1975 claim, he maintained that he 
sustained a back injury in June 1964 for which he was treated 
at a hospital in Korea.  He further maintained that he 
suffered from back problems in 1965.  

In the veteran's September 1993 claim, he maintained that he 
sustained a back injury in Korea in 1964, which led to the 
fusion of two discs.  In a statement, he indicated that he 
was a heavy truck driver in Vietnam, and from lifting, he 
experienced a back spasm.  He then indicated that he had two 
discs fused together in service.  

The November 1993 VA spine examination report showed that the 
veteran reported that he injured his back during lifting in 
service.  He indicated that he only received pain pills and 
that he received no treatment after service.  The examiner 
reported that x-rays of the lumbar spine revealed the 
following:  mild osteoporosis, minimal compressive deformity 
involving L1 and L2, minimal disc space narrowing of L4-5, 
syndesmophytes bridging the area of L4-5, and a slight 
increase of the lumbosacral angle.  After an examination, the 
examiner provided a diagnosis of osteoarthritis of the lumbar 
spine.  

Evidence associated with the claims file after the RO's last 
final denial in January 1994 follows.

In April 2003, the veteran submitted his DA Form 20, which 
showed that his assignment limitations included no crawling, 
stooping, running, etc., on account of a deformity of his 
back.  

In the veteran's September 2004 Notice of Disagreement, he 
maintained that the heavy lifting he performed in association 
with his duties as a heavy vehicle driver took a toll on his 
back.  He also recalled an incident during his tour in 
Vietnam in which he "went down because of [his] back with 
rockets being fired at [he and his crew]."  He indicated 
that he could not move at that time and that he had to be 
treated at the base hospital. 

In September 2004, the veteran submitted a Record of 
Assignments that showed that his principle duties in service 
were as a light and heavy truck driver.  

The November 2004 VA spine examination report noted that the 
examiner reviewed the veteran's claims file.  The examiner 
indicated that the veteran reported that he was not under any 
doctor's care or on any medications for his back.  The 
veteran also related that he had had no surgeries.  He stated 
that there was no specific incident in the military that 
resulted in his back pain.  Rather, he maintained that any 
discomfort that he had was as a result of driving a truck.  
The examiner reported that a "selected exam" of the spine 
was done.  The physical and neurological examinations were 
essentially normal.  The examiner, however, reported on x-ray 
findings of the lumbar spine that revealed fusion of the L4-5 
vertebral bodies and what appeared to be a laminectomy at L5.  
The examiner noted that the radiologist indicated that 
"[c]linical correlation with [the] nature of the surgery 
[was] suggested."  The radiologist also indicated that there 
was narrowing of the L2-3 disc space with vacuum phenomenon, 
marginal sclerosis, and spurs consistent with degenerative 
disc disease.  Marginal sclerosis and spurs were also noted 
at L3-4 and vacuum phenomenon at the disc space of L5-S1.  
The examiner reported that the radiologist's impression was 
degenerative disc disease as described as well as 
osteoarthritis in the lower lumbar region, status post 
laminectomy, and fusion of L4-5.  

The examiner provided a diagnosis of degenerative disc 
disease of the lumbar sacral spine.  The examiner commented 
that it was her medical opinion with the information 
available to her at the time that it was not as likely as not 
that the veteran had a current back disorder that was related 
in some manner to his military service.  The examiner 
contended that her opinion was based on the fact that the 
veteran stated that there was no direct incident that he 
recalled that resulted in an injury to his lumbar spine.  The 
examiner reiterated that the veteran was on no medications 
nor under the care of any private or veteran physician for 
any back disorder.  

An Internet article on spondylolysis was associated with the 
claims file.  

In December 2004, the veteran submitted service medical 
records that noted his complaints of low back pain and his 
in-service diagnoses of spondylolysis and sacralization of 
the lumbar spine, which were records previously considered by 
the RO at the time of the January 1994 rating decision. 

Analysis

With the exception of the duplicate service medical records, 
the Board finds that the evidence associated with the claims 
file since the January 1994 rating decision when considered 
with the previous evidence of record, relate to the 
unestablished fact necessary to substantiate the claim that a 
currently diagnosed low back disorder is related to 
symptomatology noted in service.  In particular, it is 
relevant that the veteran's DA Form 20 contained assignment 
limitations on account of a back deformity, which bolsters 
the veteran's assertion that he had a chronic back disorder 
in service.  The veteran's Record of Assignments is relevant 
as it illuminates the time periods for which he served as a 
truck driver and to what unit he was attached at the time.  
The Internet article provides a useful general discussion on 
the etiology of spondylolysis.  Lastly, the report on the 
November 2004 VA examination is particularly relevant for the 
x-ray findings noted therein and the medical opinion 
provided.  As for the medical opinion provided, while the VA 
examiner's opinion is unfavorable to the veteran, the Board 
finds that the VA examiner's reasoning provides a basis for 
obtaining a new and more comprehensive nexus opinion.  In 
addition, it is notable that the veteran previously 
maintained that he had two discs fused during service which 
apparently was not found on x-rays at the November 1993 VA 
examination but was found at the November 2004 VA 
examination.  For these reasons, the Board finds that the 
evidence submitted after the January 1994 rating decision 
raises a reasonable possibility of substantiating the claim.  
Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened.  The Board, 
however, must develop the case prior to considering the claim 
on the merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for osteoarthritis of the 
lumbar spine is reopened, and to this extent the claim is 
granted.


REMAND

The November 2004 VA examiner determined that the veteran's 
current low back disorder was unrelated to his service 
because the veteran indicated that there was no direct 
incident that he recalled that resulted in an injury to his 
lumbar spine.  Unfortunately, the VA examiner does not go on 
to explain whether, for example, the x-ray findings were of a 
traumatic nature and inconsistent with the veteran's report 
that he did not sustain a traumatic injury to his back but 
rather the pain developed in the performance of his service 
duties as a truck driver.  The VA examiner also does not 
discuss the in-service diagnoses of spondylolysis and 
sacralization of the veteran's lumbar spine as they relate to 
any of the current x-ray findings.  The veteran's statements 
throughout the years have been rather inconsistent as to the 
origin and circumstances around his back pain, but what is 
clear is that the veteran was treated for back pain during 
service and that he was diagnosed with spondylolysis and 
sacralization of the lumbar spine at that time for which he 
received limited duty.  Additionally, the service medical 
records suggest that some relevant records that covered the 
veteran's earlier time in service went missing at that time, 
which even further necessitates VA's need to assist the 
veteran in substantiating his claim.  Thus, the Board finds 
that the veteran should be afforded another VA examination 
and a more comprehensive nexus opinion should be obtained.  

In the veteran's September 2004 Notice of Disagreement, he 
reported that he was treated in Livermore, California for his 
back "just before being discharged."  The veteran should 
provide a complete name and address of the facility that 
treated him at that time.  

The veteran asked the RO to obtain the records on his 
disability determination from the Social Security 
Administration (SSA).  The RO requested the identified 
records from the SSA in December 2003 and March 2004, but the 
SSA never provided these records.  The RO should again 
request these records from the SSA as the information 
contained therein may be relevant to the veteran's claim.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (providing that VA should obtain records from the SSA 
and give appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits).

Finally, the July 2003 VCAA notice and 'duty to assist' 
letters previously discussed did not advise the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  As such, the 
veteran must be apprised of the requirements for service 
connection of the claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with written 
notice of VA's duties under the VCAA and 
the delegation of responsibility between 
VA and the veteran in procuring the 
evidence relevant to establishing service 
connection for the claimed low back 
disorder, including which portion of the 
information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2005).  This 
action should include written notice to 
the veteran of what the evidence must 
show to establish entitlement to service-
connected compensation benefits.  The 
veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  Request the veteran to provide the 
complete name and address of the facility 
that treated him for his back in 
Livermore, California just prior to his 
discharge from service as he described in 
his September 2004 Notice of 
Disagreement.  Please obtain copies of 
any medical records from the facility 
identified by the veteran.

3.  Please obtain records from the SSA 
pertaining to any award of disability 
benefits, to include the medical records 
relied upon concerning that claim.  If no 
such records exist, please ask for 
specific confirmation of that fact.

4.  The veteran should be afforded an 
appropriate examination to ascertain the 
identity and etiology of any low back 
disorder that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
the following:  (i) did the veteran 
clearly and unmistakably enter service 
with a pre-existing low back disorder and 
if so, what was the nature of the 
disorder; (ii) if the veteran entered 
service with a pre-existing low back 
disorder, was there an increase in 
symptomatology during service, and if so, 
did that increase represent a worsening 
of the underlying condition or clearly 
and unmistakably represent a natural 
progression of the disorder; and (iii) if 
the veteran did not enter service with a 
pre-existing low back disorder, is any 
currently diagnosed low back disorder at 
least as likely as not related to any 
symptomatology shown during service?  The 
examiner is asked to carefully consider 
service medical records that show 
treatment for back pain and diagnoses of 
spondylolysis and sacralization of the 
lumbar spine.  All opinions should be 
supported by a clear rationale.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  The examiner should note 
that he file was available for review. 

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2005).

6.  If the veteran fails to report for 
the scheduled examination, a dated copy 
of the letter informing the veteran where 
and when to report for the scheduled 
examination must be placed in the claims 
file to provide evidence that VA mailed 
the notice of the examination to the 
veteran.

7.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


